Rao, Judge:
The appeals for reappraisement listed in schedule A, annexed to this decision and made a part hereof, were submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED that the items on the invoices covered by the reappraisement appeals listed in Schedule “A”, attached hereto' and made a part hereof, which are marked “A” and initialed OLL MGM EK by Examiner O. L. Lombard M. G. Montpelier E. Kavanaugh consist of vat-lined pulpboard similar in all material respects to the merchandise the subject of A. N. Deringer, Inc. v. United States, Reap. Dec. 9927, and therein held to be dutiable on the basis of export value under Sec. 402(b), Tariff Act of 1930 as amended by the Customs Simplification Act of 1956; that the record in said Reap. Dec. 9927 may be incorporated herein; that at the time of exportation said export value was the invoice price; and that the instant appeals may be submitted upon this stipulation.
Upon tbe agreed facts and tbe cited authority, I find export value, as that value is defined in section 402 (b) of tbe Tariff Act of 1930, as amended by tbe Customs Simplification Act of 1956, to be the proper basis for tbe determination of tbe value of tbe merchandise covered by these appeals for reappraisement and identified by items marked “A” and initialed CLL, MGM, or FK, by Examiner C. L. Lombard, M. G. Montpelier, or F. Kavanaugh, and that such value is the invoice price.
Judgment will be entered accordingly.